

116 S4611 IS: Protecting Fairs During Coronavirus Act
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4611IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Mr. Jones introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo direct the Secretary of Agriculture to establish a grant program to address the effects of the COVID–19 pandemic on State and local fairs, and for other purposes.1.Short titleThis Act may be cited as the Protecting Fairs During Coronavirus Act. 2.State and local fair grant program(a)DefinitionsIn this section:(1)Covered entityThe term covered entity means a State agricultural agency with responsibility for operating a State or local fair.(2)ProgramThe term Program means the program established under subsection (b).(3)SecretaryThe term Secretary means the Secretary of Agriculture.(4)StateThe term State means—(A)a State;(B)the District of Columbia; and(C)a territory of the United States.(b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program to address the effects of the COVID–19 pandemic on State and local fairs. (c)Grant authority and eligible entitiesIn carrying out the Program, the Secretary may make, on a competitive basis, grants to States in accordance with this section.(d)ApplicationsTo be eligible for a grant under the Program, a State shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate.(e)Grant usesA State may only use grant funds provided under the Program to assist a covered entity in addressing cost coverage issues relating to the effects of the COVID–19 pandemic on State and local fairs, including by identifying opportunities to provide virtual education and entertainment relating to agriculture. (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the Program $5,000,000,000 for each of—(1)fiscal year 2021; and(2)each fiscal year thereafter any portion of which occurs during the period of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19).